Citation Nr: 0817615	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ankylosis of the right thumb, for the period from May 1, 2003 
to March 29, 2005.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted the 
veteran service connection and assigned a 10 percent rating 
for ankylosis of the right thumb, pursuant to 38 U.S.C.A. 
§ 1151, effective May 1, 2003.  

During the course of the veteran's appeal of the initial 
rating assigned, the RO, in a July 2005 supplemental 
statement of the case (SSOC), awarded a staged rating of 20 
percent, effective March 30, 2005.  The veteran has disputed 
the effective date of this staged rating, indicating that the 
assigned 20 percent rating should extend retroactively to May 
1, 2003.  Accordingly, the issue on appeal is most 
appropriately characterized as a claim for an increased 
rating for the period from May 1, 2003 to March 29, 2005, 
rather than a claim for an earlier effective date.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence demonstrates that for the period from May 1, 
2003 to March 29, 2005, the veteran's right thumb disability 
was manifested with range of motion at 40 degrees radial 
abduction, 60 degrees palmar abduction, 5 degrees metacarpal 
phalangeal flexion, 0 degrees interphalangeal flexion; with a 
gap of 2.5 centimeters (cm.) between the thumb and the 
fingers; and with ankylosis and flexion deformity of the 
metacarpophalangeal joint and extension deformity of the 
interphalangeal joint.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for ankylosis of the right thumb, for the period from May 1, 
2003 to March 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1, 
4.7, 4.40, 4.45, 4.124a, Diagnostic Codes (DCs) 5224, 5228 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
The veteran's claim for service connection for the right 
thumb disorder was received in March 2004.  In this case, the 
veteran was notified of the provisions of the VCAA concerning 
the evidence required to show medical negligence by VA in 
correspondence dated in April 2004.  Thereafter, the veteran 
was awarded compensation benefits based on treatment at a VA 
Medical Center.  The veteran appealed the 10 percent award 
assigned by the RO.  In March 2005 and January 2006 letters, 
the RO notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in July 2005, and a statement of the case was 
issued in March 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in the 
March 2006 letter which accompanied the statement of the case 
(SOC) issued on the earlier effective date claim.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA treatment records pertaining to his thumb 
disorder have been obtained and associated with his claims 
file.  He also has been provided with contemporaneous VA 
medical examinations to assess the current state of his thumb 
disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either 
is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or 
through proximal phalanx.
(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.
(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.
(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
favorable ankylosis.
38 C.F.R. § 4.71a (2007)

522
4
Thumb, ankylosis of:


 
Unfavorable
2
0
2
0
 
Favorable
1
0
1
0
 
Note: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of 
other digits or interference with overall function 
of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 5224 (2007)

515
2
Thumb, amputation of:
Majo
r
Mino
r

With metacarpal resection
40
30

At metacarpophalangeal joint or through 
proximal phalanx
30
20

At distal joint or through distal phalanx
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5152 (2007)

522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers
2
0 
2
0
 
With a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers
1
0 
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2007)


Factual Background and Analysis

The veteran's fee-based VA medical examinations of June 2004 
and March 2005 show that he is right-handed.

VA outpatient medical records dated from March 2003 showed 
that the veteran was treated for a fractured right small 
proximal phalanx of the little finger on his right hand after 
he tripped pushing a wheelbarrow.  The thumb was placed in an 
gutter splint.  In May 2003, VA medical records revealed that 
the veteran noted some swelling, pain and numbness in his 
right thumb.  A pressure sore was noted in the first web 
space at the base of the thumb after the ulnar gutter splint 
was removed.  The sore had necrotic skin, which was debrided.  
Minimal numbness was noted on the ulnar side of the thumb.  
The veteran had full sensation on the radial side of the 
thumb.  There was notable swelling of the distal portion of 
his thumb.  

When the veteran appeared at the VA emergency room several 
days later, his daughter asserted that the cast was too tight 
and the veteran said that his thumb was partially numb.  
Further notations in May 2003 indicated that the area around 
the constrictive bandage was healing well without signs of 
infection and that the range of motion of both his thumb and 
small finger improved.  A continued thumb deformity was noted 
at one joint.  X-rays showed some mild subluxation of the 
distal interphalangeal (DIP) joint of the right thumb and 
some concern for possible osteomyelitis of this joint.  With 
his thumb the veteran was able to completely appose and touch 
his small finger as well as his index finger.  A flexion 
deformity was noted at the metacarpophalangeal (MCP or MP) 
joint.  Later that month, it was noted that the veteran could 
appose his thumb to all four of his other digits, had flexion 
to form with his MCP joint, and could flex all of his fingers 
down to his palm.  

A July 2003 VA medical record noted that the veteran still 
complained of some numbness on the ulnar aspect of his right 
thumb along near the pressure sore.  His main concern was his 
inability to flex the interphalangeal (IP) joint of his right 
thumb.  Hyperextension of this joint was approximately 10 
degrees with flexion at about 5 degrees.  It was noted that 
previously he had known arthritis of his MP joint of the 
right thumb.  The MP joint range of motion was unchanged from 
prior to the recent injury.  Range of motion of the IP joint 
of the right thumb went from about 10 degrees extension to 5 
degrees flexion.  It felt like a bony block at this range of 
motion.  Some stiffness in the IP joint of the right thumb 
also was noted.  

A September 2003 VA medical record noted that an orthopedic 
clinic resident found that the residual numbness along the 
ulnar digital nerve of the veteran's right thumb was most 
likely caused by a tight bandage used when the veteran was 
treated for a right small proximal phalanx fracture.  The 
veteran continued to complain of numbness and said there was 
little to no improvement.  On physical examination, he had a 
sharp and dull sensation that was intact out to the right 
thumb's IP joint on the ulnar side.  There was some evidence 
that his sensation was becoming more intact distal to where 
the crush injury occurred.  This occurred much more slowly 
than the resident would have expected after the injury six 
months before.  

On VA fee-based examination in June 2004, the veteran 
complained that no one removed his bandage, though the pain 
in his thumb became intense, when he made two trips to the VA 
emergency room in the spring of 2003 after he fell and 
injured his little finger and thumb on his right hand.  
Though the cut revealed when the bandage was removed on May 
1, 2003 had healed by July 1, 2003, the veteran maintained 
that the feeling never did return to his thumb.  He also 
complained that the thumb was very stiff.  The veteran said 
that these symptoms occurred constantly.  At the time of this 
examination he was no longer receiving treatment for this 
condition.  His functional impairment was described as 
difficulty tying shoes, buttoning clothes, and writing.  

On examination of hand dexterity, the gap between the 
proximal transverse crease of the palm to the right hand 
little fingertip was 1 centimeter (cm.).  His right hand 
strength was moderately reduced and his left hand strength 
was within normal limits.  

Range of motion of the right thumb was measured as: radial 
abduction was to 40 degrees (70 degrees is normal); palmar 
abduction was to 60 degrees (70 degrees is normal); MP 
flexion was to 5 degrees (60 degrees is normal); and IP 
flexion was to 0 degrees (60 degrees is normal).  Opposition 
of the right thumb was measured as 2.5 cm.  Range of motion 
of the other digits on both hands was measured at close to 
normal.  A June 2004 X -ray film of the right hand showed 
extensive degenerative joint disease (DJD) at the MCP and IP 
joints.  The rest of the hand showed mild to moderate DJD.  
The MCP joint also measured flexion and palmar abduction 
deformity.  The examiner diagnosed thumb fracture and 
degenerative arthritis of the right thumb.  Decreased 
sensation and stiffness were listed as subjective factors.  
Objective factors were listed as limitation of movement, 
ankylosis as noted above, and flexion deformity of the MCP 
joint and extension deformity of the IP joint at rest.

A VA fee-basis medical examination was performed in March 
2005.  It was remarked that the veteran tied his shoes with 
difficulty using the right hand.  Range of motion studies of 
the right thumb revealed that radial abduction was to 10 
degrees with pain between 5 and 10 degrees; palmar abduction 
was to 70 degrees (with pain between 65 and 70 degrees); MP 
flexion was totally ankylosed at the 30-degree point; and IP 
flexion was to 0 degrees and ankylosed.  Opposition of the 
right thumb was measured as 2.0 cm.   

Considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
evidence reflects that, between May 1, 2003 and March 29, 
2005, the veteran's right thumb disability was manifested by 
limited range of motion in radial abduction, palmar abduction 
and MP flexion, with a gap of 2.5 cm. between the thumb and 
the fingers; ankylosis of the interphalangeal (IP) joint and 
flexion deformity of the MCP joint and extension deformity of 
the IP joint.

In comparing the June 2004 and the March 2005 physical 
examinations, it is apparent that there was a decline in the 
function of the right thumb.  In June 2004, the MP joint had 
some movement, however slight; while in March 2005, the MP 
joint was not only ankylosed (fused), but it was ankylosed in 
an unfavorable position of 30 degrees.  Further, opposition 
of the thumb to the fingers had declined from 2.5 cm. to 2.0 
cm.  While both the June 2004 and the March 2005 examiners 
noted ankylosis of IP joint, neither examiner described the 
ankylosis as unfavorable.  

Under DC 5224, as noted above, a 10 percent evaluation is 
warranted for favorable ankylosis, and a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
thumb of either hand.  See 38 C.F.R. § 4.71a, DC 5224.  

Applying the objective medical findings obtained in the June 
2004 fee-based VA examination, and those findings found in 
the VA medical records from March 2003 to September 2003, the 
Board finds that the objective symptomatology associated with 
the right thumb have met the criteria for no more than a 10 
percent rating for the time period from May 1, 2003 to March 
29, 2005.  As noted above, the IP joint is ankylosed, but 
this favorable ankylosis is also evidenced with a gap of only 
2.5 cm. when opposition of the thumb is measured.  It was not 
until the March 29, 2005 fee-basis physical examination that 
unfavorable ankylosis of the right thumb was documented.  
Therefore, the veteran is not entitled to a rating in excess 
of 10 percent for this time period under either the 
provisions of DC 5224 or DC 5228.  

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating for ankylosis of the right thumb, 
for the period from May 1, 2003 to March 29, 2005, represents 
the maximum rating assignable and the claim for a higher 
initial rating for that time period must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim for 
a higher initial rating for this time period, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected thumb disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for ankylosis of 
the right thumb, for the period from May 1, 2003 to March 29, 
2005, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


